Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 13, 2017

The Court of Appeals hereby passes the following order:

A17I0143. SOUTHERN TRUST INSURANCE COMPANY v. RONALD E.
     CRAVEY et al.

      Plaintiffs Ronald E. Cravey and Auto-Owners Insurance Company filed suit
against defendant Southern Trust Insurance Company. The plaintiffs filed a motion
for summary judgment, and the defendant filed its own motion for summary
judgment. The trial court issued an order granting the plaintiffs’ motion and denying
the defendant’s motion.      The defendant then filed the instant application for
interlocutory appeal.
      Under OCGA § 9-11-56 (h), the grant of summary judgment on any issue or
as to any party is reviewable by direct appeal. City of Demorest v. Town of Mt. Airy,
282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Whiddon v. Stargell, 192 Ga. App. 826,
827-828 (386 SE2d 884) (1989). We will grant a timely application for interlocutory
appeal if the order complained of is subject to direct appeal and the applicant has not
already filed a timely notice of appeal. Spivey v. Hembree, 268 Ga. App. 485, 486 n.1
(602 SE2d 246) (2004).
      Accordingly, this interlocutory application is hereby GRANTED.               The
applicant shall have ten days from the date of this order to file a notice of appeal in
the trial court. If the applicant has already filed a notice of appeal from the order at
issue here, it need not file a second notice. The clerk of the trial court is directed to
include a copy of this order in the record transmitted to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/13/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.